         Case 2:18-cv-03380-PBT Document 19 Filed 07/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
NARAT KIM,                                         :
                                                   :
              Petitioner,                          :        CIVIL ACTION
                                                   :
              v.                                   :        NO. 18-3380
                                                   :
MARK GARMAN, et al.,                               :
                                                   :
              Respondents.
                                            ORDER

       AND NOW, this _23rd_ day of July, 2020, upon consideration of the Petition for Writ of

Habeas Corpus (Doc. 1), Respondents’ Reply thereto (Doc. 10), the Report and

Recommendation of United States Magistrate Judge Richard Lloret (Doc. 12), and Petitioner’s

Objections to the Report and Recommendation (Doc. 17), IT IS HEREBY ORDERED AND

DECREED as follows:

          1. The Report and Recommendation is APPROVED and ADOPTED;

          2. The Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 is

              DENIED;

          3. There is no basis for the issuance of a certificate of appealability; and

          4. The Clerk of Court shall mark this case as CLOSED for statistical purposes.



                                                       BY THE COURT:

                                                       /s/ Petrese B. Tucker
                                                       ___________________________
                                                       Hon. Petrese B. Tucker, U.S.D.J
